Citation Nr: 1629715	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for residuals of a right foot injury.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1966 to December 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In March 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing convened at the RO.  A transcript of the hearing has been included in the record.        

The issue of service connection for residuals of a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files, and has been reviewed.  New and relevant evidence has been included in the record since the October 2012 Statement of the Case (SOC) and has been reviewed pursuant to the Veteran's March 2016 waiver of initial AOJ review of the evidence.   


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that service caused a bilateral hearing disability.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

For the following reasons, a service connection finding is warranted for bilateral hearing loss.    

First, the evidence documents a current hearing disability.  Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this matter, an October 2010 VA audiology examination report notes auditory thresholds higher than 40 at 3000 and 4000 hertz and noted a speech recognition score of 92 in the right ear.  

Second, the evidence of record demonstrates that the Veteran was exposed to acoustic trauma during service.  He served in the U.S. Army during a time of war.  In his several lay statements of record, the Veteran describes his experiences in training during which he was exposed to loud explosions and gun fire.  His statements are of probative value because he is competent to attest to observable symptomatology, such as noises and subsequent diminished hearing capacity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further notes that service treatment records (STRs) indicate that the Veteran may have experienced hearing loss during service.  These records document that the Veteran was treated for a bilateral ear infection, which required surgery just after basic training.  In one STR dated in January 1966, the Veteran "complains of loss of hearing."  

Third, the medical nexus evidence is in support of a finding that the in-service complaints and the current disability are related.  See Alemany v. Brown, 9 Vet. App. 518 (1996) (in cases where the evidence does not preponderate against the claim, the claim should be granted).    

On the one hand, two VA examiners provided opinions countering the Veteran's claim.  The October 2010 VA audiology examiner stated that, inasmuch as the Veteran's hearing upon separation from service was normal, his current hearing problem likely did not relate to service.  The second VA opinion, dated in February 2011, was offered by a VA otolaryngologist.  This examiner addressed the Veteran's in-service ear infection and subsequent treatment.  This examiner also found that service likely did not relate to the current hearing loss because of the normal hearing noted at separation from service.  The Board finds each of these opinions to be of limited probative value because the absence of in-service evidence of a hearing disability is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As each examiner based their opinion solely on one evidentiary matter - the normal hearing noted at separation - the opinions are not persuasive.    

On the other hand, two private opinions support the Veteran's claim.  In an April 2016 letter, a private audiologist found service related to current hearing loss.  In support, the audiologist indicated that in-service acoustic trauma likely caused hearing loss.  The examiner also stated that, "[s]adly, noise exposure tends to take decades to show up on an audiogram and even longer to impact one's quality of life."  See Hensley, supra.  Similarly, in another April 2016 letter, the Veteran's treating physician stated that, based on the noise exposure in service, "I feel it is with a good deal of certainty that his disability is a direct result of his years in the military."  The Board finds each opinion probative because each is explained, and each is provided by a treating medical professional presumably familiar with the Veteran's medical state and background.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the Veteran's repeated assertions - that during service he experienced hearing loss which has continued since service - corroborate the favorable medical opinions.  These lay statements strengthen the notion that the in-service exposure relates to the current problems.  Though a lay person, the Veteran is competent to attest to observable symptomatology such as diminished hearing acuity.  See Jandreau, supra.   

As the private medical opinions are supported by the record and contain adequate rationales for the conclusions reached, the Board finds that the evidence supports a grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  


REMAND

A remand is warranted for the claim to service connection for residuals of a right foot injury.  

The Veteran asserts that he injured his right foot while serving as a reservist in the summer of 1970.  The record indicates that he served in the U.S. Army Reserves in August 1970.  However, the record contains no STRs pertaining to this period of service, and does not contain information indicating that efforts have been made to retrieve the records, or verify the exact type of service (active duty for training, or otherwise).  A finding of service connection requires such verification of the type of service.

Further, given the current state of the record (which includes positive nexus opinions from private physicians), a VA compensation examination should be provided to the Veteran for this claim.  

Lastly, all outstanding VA treatment records should be included in the electronic file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  The most recent records are dated in May 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.     

2.  Determine whether the Veteran served as a reservist following discharge from active duty in December 1967.  If the Veteran served as a reservist following active duty, verify the reserve service, and specify any dates of active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).  If it is determined that the Veteran had reserve service following discharge from active service, obtain and include in the claims file all service treatment and personnel records pertaining to the reserve service

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disability.  The examiner should review the claims folder, and then answer the following questions.

(a)  What are the Veteran's right foot disorders?  

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed right foot disorder began in or is related to active service, or to any period of ACDUTRA or INACDUTRA? 

In answering these questions, please address the supportive medical opinions submitted by the Veteran in April 2016.  Please also note the Veteran's assertion that he injured his foot in August 1970.  
  
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4.  Then readjudicate the claim on appeal in light of all evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


